DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chang et al (Pub 2017/0272081, further referred to as Chang) in view of Arft et al (Pub 2020/0186084, further referred to as Arft).
As to claim 1, Chang teaches a resonator device (fig 3), comprising: 
a resonator element (34); 
a first package (32) that accommodates the resonator element (paragraph 27); and
 a second package (30 and 46) in which the first package is accommodated and fixed, wherein the first package includes a base substrate (32) that has a first surface on which the resonator element is disposed and a second surface which is in a front-back relationship with the first surface;
an integrated circuit (38) that is provided on the first surface or the second surface and that includes a temperature sensor circuit and a heater circuit (paragraph 27), and 
a lid (36) that is bonded to the base substrate such that the resonator element is accommodated between the lid and the base substrate.
Kondo does not teach the substrate and that contains single crystal silicon.
Arft teaches forming a temperature-controlled oscillator circuit (fig 1) where a substrate used is a single crystal silicon (paragraph 18).  As such it would have been obvious to a person of ordinary skill in the art before the filing date of the invention to combine the temperature control oscillator taught in Chang with the substrate taught in Arft in to used notoriously well known in the art substrate materials in a temperature controlled oscillator.
	As to claim 4, Chang teaches the first package includes an external coupling terminal (pad at the location of 44 on 32) on the second surface, the second package includes a coupling terminal (pad at location of 44 on 30), and the external coupling terminal and the coupling terminal are mechanically and electrically bonded to each other via a conductive member (44)(paragraph 27). 

Claim(s) 1, 2, 3, and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kondo (Pub 2017/0373637) in view of Arft 
As to claim 1, Kondo teaches a resonator device (fig 1-4), comprising: 
a resonator element (3); 
a first package (2) that accommodates the resonator element (paragraph 54); and
 a second package (5) in which the first package is accommodated and fixed, wherein the first package includes a base substrate (21) that has a first surface on which the resonator element is disposed and a second surface which is in a front-back relationship with the first surface;
an integrated circuit (4A and 4B) that is provided on the first surface or the second surface and that includes a temperature sensor circuit and a heater circuit (paragraph 63), and 
a lid (22) that is bonded to the base substrate such that the resonator element is accommodated between the lid and the base substrate.
Kondo does not teach the substrate and that contains single crystal silicon.
Arft teaches forming a temperature-controlled oscillator circuit (fig 1) where a substrate used is a single crystal silicon (paragraph 18).  As such it would have been obvious to a person of ordinary skill in the art before the filing date of the invention to combine the temperature control oscillator taught in Kondo with the substrate taught in Arft in to used notoriously well known in the art substrate materials in a temperature controlled oscillator.
As to claim 2, Kondo teaches wherein the integrated circuit is provided on the first surface (4A and 4B provide on surface of 2).
As to claim 3, Kondo teaches forming a first and second package of user desired materials (paragraphs 60 and 75).  It would have been obvious to a person of ordinary skill in the art to have the thermal conductivity of the first package is higher than thermal conductivity as it would be a mere matter of design choice to choosing a user desired materials for the first and second package substrates.
	As to claim 5, Kondo teaches the first package includes an external coupling terminal (213) on the second surface,
the second package includes a coupling terminal (512) on a bonding surface thereof to which the first package is bonded,
the external coupling terminal and the coupling terminal are electrically coupled to each other via a conductive wire (BW4), and
an outer surface of the lid and the bonding surface of the second package are mechanically coupled to each other via a bonding member (59).

Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kondo in view of Arft and Obata et al (Pub 2018/0278209, further referred to as Obata).
As to claim 6, Kondo teaches a resonator device (fig 1-4), comprising: 
a resonator element (3); 
a first package (2) that accommodates the resonator element (paragraph 54); and
 a second package (5) in which the first package is accommodated and fixed, wherein the first package includes a base substrate (21) that has a first surface on which the resonator element is disposed and a second surface which is in a front-back relationship with the first surface;
an integrated circuit (4A and 4B) that is provided on the first surface or the second surface and that includes a temperature sensor circuit and a heater circuit (paragraph 63), and 
a lid (22) that is bonded to the base substrate such that the resonator element is accommodated between the lid and the base substrate.
Kondo does not teach the substrate and that contains single crystal silicon or the mounting scheme of the first and second package..
Arft teaches forming a temperature-controlled oscillator circuit (fig 1) where a substrate used is a single crystal silicon (paragraph 18). 
Obata teaches an oscillator (fig 2) with a first package (4) connected to a second package (8)  wherein the first package is fixed to the second package via a heat insulating member (9)(paragraph 56). As such it would have been obvious to a person of ordinary skill in the art before the filing date of the invention to combine the temperature control oscillator taught in Kondo with the substrate taught in Arft and the mounting technique taught in Obata in order to improve temperature stability in oscillator circuitry.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kasahara et al (Patent 7514852) teaches a stacked mounting scheme of a resonator.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY M SHIN whose telephone number is (571)270-7356. The examiner can normally be reached M-F 9am-6pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Menatoallah Youssef can be reached on 571-270-3684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEFFREY M SHIN/               Primary Examiner, Art Unit 2849